DETAILED ACTION
1. 	Claims 1-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 2 recite  “generally spherical ”.  The term generally lacks clarity, because the term not clearly identify if the object  has  a spherical shape or not; said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claim is rendered indefinite.

5.	Claims 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 6 recite  “arbitrary shape ”.  The term arbitrary lacks clarity, because  the term arbitrary associated to a preference term , and the preference term  not clearly identify the shape of the object; said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claim is rendered indefinite.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         Claims 1-16 and 18-21  are rejected   under 35 U.S.C. 103 as being unpatentable over CAIN; CHARLES A. (hereafter Cain) 20130041293 A1 published on February 14, 2013,  in view of Darlington; Gregory P. (hereafter Darlington) US 20150273246 A1 published on October 01, 2015.  

Regarding  claim 1, Cain teaches A method of treating tissue with an ultrasound therapy system (Abstract, method of treating tissue with Histotripsy energy comprises positioning a focus of a histotripsy transducer on a target tissue, delivering histotripsy energy from the histotripsy transducer) comprising the steps of ;
identifying a target tissue (Fig.2, [0053], Histotripsy system 200 configured to provide Histotripsy therapy to tissue. The system 200 can include a Histotripsy transducer 202 having a focus 204. As shown in Fig.2 Also shown in FIG. 2 the target tissue 212  area is identified using Histotripsy transducer 202); 
positioning a focus of the ultrasound therapy system within a first of the plurality of treatment ([0010], a method of treating tissue with ultrasound energy comprises positioning a focus of a histotripsy transducer on a target tissue, delivering histotripsy energy from the histotripsy transducer); 
forming a cavitation bubble cloud at the focus ([0016], [0078], forming a histotripsy bubble cloud on the focus at the different portion of the target tissue.  Specifically, gradually increase power levels until a cavitation bubble cloud is imaged at the focal spot)
moving the cavitation bubble cloud through the first of the plurality of treatment volumes to produce tissue fractionation within the tissue corresponding to the first of the plurality of treatment 0050]-[0051], [0073], [0078], [0082], Histotripsy uses controlled cavitation bubble clouds to induce mechanical tissue fractionation, wherein the tissue fractionation effect from Histotripsy therapy occurs when the focal pressure exceeds a certain threshold level at which a cavitation bubble cloud is initiated. The operator would start the tissue treatment from low acoustic power settings and gradually increase power levels until a cavitation bubble cloud is imaged at the focal spot. Once a bubble cloud is created at the focus, treatment could then proceed at that power level, confining the bubble cloud to the location of the main beam and preventing secondary lobes from reaching the cavitation threshold. Thus, the  bubble cloud is moving by expanding until reaching the cavitation threshold, further the operator would  move the operation of  generating cavitation bubble cloud from one focal spot to another focal spot since the lesions comprising multiple focal spots separated from one another);  
repeating the positioning, forming, and moving steps for each of the remaining plurality of treatment ([0073], [0078], the lesions comprising of multiple focal spots separated from one another. Thus, the operator would repeat the treatment procedure discuss above for each of the multiple focal spots until all  the focal spots are treated). 
 It is noted that Cain  does not specifically teach  “identifying a target tissue volume with the ultrasound therapy system; dividing the target tissue volume into a plurality of treatment volumes with the ultrasound therapy system”  although Cain  teaches identifying a target tissue area with the ultrasound therapy system as discuss above.
On the other hand Darlington teaches identifying a target tissue volume with the ultrasound therapy system ([0004], [0019] Darlington specifically teaches method and system for treating a desired volume of tissue using high intensity focused ultrasound (HIFU), and FIGS. 3A and 3B illustrate a cylindrical elemental treatment volume)
dividing the target tissue volume into a plurality of treatment volumes with the ultrasound therapy system (Fig.3I, [0026] Darlington specifically teaches a method of segmenting treatment volume by generating multiple circular rings. FIG. 3I illustrates creating an arc or segment elemental treatment volume by directing a focal zone back and forth over a portion of the perimeter of the total treatment volume desired);

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of obtaining  tissue volumes and dividing the target tissue volume into a plurality of treatment volumes taught by Darlington into Cain.
 The suggestion/motivation for doing so would have been to allow user of Cain  to improve a method of  treating tissue by extracting volume  data from the target  tissue image , since tissue volumes contain 3-D  information  that describe the tissue. Further segmenting the  target  tissue volume into a plurality of circular rings improve the method of treating  a tissue  section by section base by positioning  precisely a focus of a histotripsy transducer on each  circular sections of  target tissue.  
	
Regarding claim 2, Cain teaches  the target tissue ( [0010], method of treating tissue  area with Histotripsy energy),
however, it is noted that Cain fail to teach “target tissue volume is generally spherical”
On the other hand  Darlington  teaches  the target tissue volume is generally spherical (Fig 1A, [0048]-[0049] ,[0058], Darlington specifically teaches Although the elemental treatment volume 80 shown in FIGS. 3A and 3B is cylindrical in shape, it will be appreciated that other shapes such as spherical or cubic elemental treatment volumes etc., that could be created depending on the steering capabilities of the HIFU beam 83.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of utilizing different shape such as cylindrical, spherical or cubic, conical or double conical, ovoid (e.g., egg shaped) or rectangular that contain target tissue volume taught  by Darlington ([0080]) into Cain. 
The suggestion/motivation for doing so would have been to allow user of Cain  to treat tissue
more efficiently by selectin optimal shape among various shapes mentioned above based on the shape of the tumor to be treated.  

Regarding claim 3, Cain teaches  the target tissue ( [0010], method of treating tissue  area with Histotripsy energy);
however, it is noted that Cain fail to teach “target tissue volume is contoured to a tumor”
 On the other hand  Darlington teaches the target tissue volume is contoured to a tumor ([0064], [0082], Fig.5,  FIG. 3I Darlington specifically teaches an elemental treatment volume with an arc or segment-type geometry. This elemental treatment volume can be used to create rings or other shapes with uniform treatment. Thus, treatment volume that contain a tumor is surrounded by a circular contour(curve))
Regarding the motivation statement, the same motivation statement  applied in claim 1 above also applied here.  

Regarding claim 4, Cain teaches  the target tissue ( [0010], method of treating tissue  area with Histotripsy energy);
however, it is noted that Cain fail to teach “the target tissue volume includes a margin”
On the other hand  Darlington teaches the  target tissue volume includes a margin (FIG. 3I [0058], [0064], Darlington specifically teaches as discus in claims 2 and 3 above, the treatment volume 80  (the tumor region) can be any shape that includes  a spherical or cubic,  and the treatment volume 80  is surrounded by circular  ring. Thus, there is a margin between the treatment volume 80  and the circular ring that surround the treatment volume 80  (the tumor region) because of the irregular shape of the tumor).
Regarding the motivation statement, the same motivation statement  applied in claim 1 above also applied here.  

Regarding claim 5, Cain teaches  the target tissue ( [0010], method of treating tissue  area with Histotripsy energy);
however, it is noted that Cain fail to teach “the target tissue volume is an ellipsoid”

 On the other hand Darlington  teaches  the target tissue volume is an ellipsoid ([0058], [0080] Darlington specifically teaches although the shape of the ablated shells is shown as being generally spherical in FIGS. 3J-3K, 4A-4B and 4C, it will be appreciated that other shapes, such as conical or double conical, ovoid (e.g., egg shaped), or rectangular could be used).
Regarding the motivation statement, the same motivation statement  applied in claim 2 above also applied here.  

Regarding claim 6, Cain teaches  the target tissue ([0010], method of treating tissue  area with Histotripsy energy);
however, it is noted that Cain fail to teach “the target volume is an arbitrary shape”

On the other hand  Darlington  teaches  the target volume is an arbitrary shape (Fig. 1A, [0049], [0064], [0077], [0080],  Darlington specifically teaches Fig. 1A illustrates a tissue volume, such as a uterine fibroid 20, to be treated. Uterine fibroids may be irregularly shaped. Further the shape of the ablated shells is shown as being generally spherical in FIGS. 3J-3K, 4A-4B and 4C, it will be appreciated that other shapes, such as conical or double conical, ovoid (e.g., egg shaped), or rectangular could be used. The particular shape of the shell created may depend on the shape of the tissue volume to be treated and the ability of the equipment used to steer the focal zone of the HIFU).
Regarding the motivation statement, the same motivation statement  applied in claim 2 above also applied here.  

Regarding claim 7 Cain teaches  the target tissue ( [0010], method of treating tissue  area with Histotripsy energy)  and an imaging plane of the ultrasound therapy system ([0049], A high-speed camera or ultrasound imaging can be used to observe bubble cloud formation and lesion development in the tissue);
however, it is noted that Cain fail to teach “the plurality of treatment volumes comprise a plurality of axial slices parallel to an imaging plane of the ultrasound therapy system”
On the other hand Darlington  teaches the plurality of treatment volumes comprise a plurality of axial slices parallel to an imaging plane of the ultrasound therapy system (Figs.6A-6D, [0054], [0092], Darlington specifically teaches Figs. 6C and 6D illustrate a transducer 180 is moved in two orthogonal directions (x, y) by a pair of linear actuators 182, 184. The linear actuators are computer controlled so that the position of the focal zone of the HIFU transducer 180 is moved as desired.   The imaging transducer and HIFU transducer are combined as a single unit, thus the imaging device captures circularly slices of the tissue volume by moving the imaging device in  x and y directions  parallel and perpendicular to the imaging plane).
Regarding the motivation statement, the same motivation statement  applied in claim 1 above also applied here.  

Regarding claim 8,  Cain teaches  the target tissue ( [0010], method of treating tissue  area with Histotripsy energy)  and an imaging plane of the ultrasound therapy system ([0049], A high-speed camera or ultrasound imaging can be used to observe bubble cloud formation and lesion development in the tissue);
however, it is noted that Cain fail to teach “the plurality of treatment volumes comprise a plurality of lateral slices perpendicular to an imaging plane of the ultrasound therapy system”

On the other hand  Darlington  teaches the plurality of treatment volumes comprise a plurality of lateral slices perpendicular to an imaging plane of the ultrasound therapy system ( Figs.6A-6D, [0054], [0092], Darlington specifically teaches  Figs. 6C and 6D illustrate a transducer 180 is moved in two orthogonal directions (x, y) by a pair of linear actuators 182, 184. The linear actuators are computer controlled so that the position of the focal zone of the HIFU transducer 180 is moved as desired.  The imaging transducer and HIFU transducer are combined as a single unit, thus the imaging device captures circularly slices of the tissue volume by moving the imaging device in  x and y directions parallel and perpendicular to the imaging plane).
Regarding the motivation statement, the same motivation statement  applied in claim 1 above also applied here.  

Regarding  claim 9, Cain teaches traversing the plurality of treatment tissue  with the ultrasound therapy system  ([0049], A high-speed camera or ultrasound imaging can be used to observe bubble cloud formation and lesion development in the tissue);
however, it is noted that Cain fail to teach “traversing the plurality of treatment volumes with the ultrasound therapy system beginning with a central axial slice and progressing outward in a positive x-dimension until an entire +x half of the target tissue volume is fractionated”
 On the other hand Darlington  teaches traversing the plurality of treatment volumes with the ultrasound therapy system beginning with a central axial slice and progressing outward in a positive x-dimension until an entire +x half of the target tissue volume is fractionated (Figs.6A-6D, [0054], [0092], Darlington specifically teaches as discuss in claim7 above  Figs. 6C and 6D illustrate HIFU transducer 180 is moved in two orthogonal directions (x, y) by a pair of linear actuators 182, 184 . The linear actuators are computer controlled so that the position of the focal zone of the HIFU transducer 180 is moved as desired  As shown in Fig.6C HIFU transducer 180  moves horizontally  to the left ( i.e., in a negative x direction)and to right (i.e., in a positive x direction) respect to  the circular slice (unit volume)  of the treatment volume). 
Regarding the motivation statement, the same motivation statement  applied in claim 1 above also applied here.  

Regarding  claim 10, Cain teaches traversing the plurality of treatment tissue  with the ultrasound therapy system  ([0049], A high-speed camera or ultrasound imaging can be used to observe bubble cloud formation and lesion development in the tissue);
however, it is noted that Cain fail to teach “moving the focus to an untreated axial slice adjacent to the central axial slice and traversing the remaining plurality of treatment volumes in a negative x-dimension until an entire -x half of the target tissue volume is fractionated.”
On the other hand Darlington  teaches moving the focus to an untreated axial slice adjacent to the central axial slice and traversing the remaining plurality of treatment volumes in a negative x-dimension until an entire -x half of the target tissue volume is fractionated(Figs.6A-6D, [0054], [0092], Darlington specifically teaches as discuss in claim7 above  Figs. 6C and 6D illustrate HIFU transducer 180 is moved in two orthogonal directions (x, y) by a pair of linear actuators 182, 184 . The linear actuators are computer controlled so that the position of the focal zone of the HIFU transducer 180 is moved as desired  As shown in Fig.6C HIFU transducer 180  moves horizontally  to the left ( i.e., in a negative x direction)and to right (i.e., in a positive x direction) respect to  the circular slice (unit volume)  of the treatment volume). 
Regarding the motivation statement, the same motivation statement  applied in claim 1 above also applied here.  

Regarding  claim 11, Cain  teaches moving the cavitation bubble cloud further comprises starting the cavitation bubble cloud at a center point of the first of the plurality of treatment ([0078] In an in-vivo scenario, the operator would start the treatment from low acoustic power settings and gradually increase power levels until a cavitation bubble cloud is imaged at the focal spot. Once a bubble cloud is created at the focus, treatment could then proceed at that power level, confining the bubble cloud to the location of the main beam. Thus, the cavitation bubble cloud  expands radially until it reaches the focal spot);
however, it is noted that Cain fail to teach “treatment volumes”, although  Cain teaches treatment area 
On the other hand Darlington  teaches treatment volumes (Figs. 3J-3K 4A-4B, Darlington specifically teaches Figs. 3J-3K and 4A-4B the treatment volumes  are a plurality of concentrated circles  that form spiral as shown in Fig. 4A).
Regarding the motivation statement, the same motivation statement  applied in claim 1 above also applied here.  

Regarding  claim 12, the combination of Cain and Darlington teaches the limitation of 8, but fails to teach the limitation of calim12.
On the other hand Darlington  teaches traversing from the lateral slice closest to the ultrasound therapy system through the lateral slice furthest from the ultrasound therapy system (Figs.6A-6D, [0054], [0092], Darlington specifically teaches as discuss in claim7 above  FIGS. 6C AND 6D illustrate HIFU transducer 180 is moved in two orthogonal directions (x, y) by a pair of linear actuators 182, 184 . The linear actuators are computer controlled so that the position of the focal zone of the HIFU transducer 180 is moved as desired   vertically in y direction and laterally in the x direction.  Thus, the HIFU transducer 180 move farther  from center of the circular slice (unit volume)  of the treatment volume by moving the HIFU transducer 180  horizontally  from center of  slice toward  the left ( i.e., toward the boundary of negative x direction or toward the boundary of positive x direction). 
Regarding the motivation statement, the same motivation statement  applied in claim 1 above also applied here.  

Regarding  claim 13, the combination of Cain and Darlington teaches the limitation of 8, but fails to teach the limitation of calim13.

On the other hand Darlington  teaches traversing from the lateral slice furthest from the ultrasound therapy system through the lateral slice closest to the ultrasound therapy system (Figs.6A-6D,  [0054], [0092], Darlington specifically teaches as discuss in claim7 above  FIGS. 6C AND 6D illustrate HIFU transducer 180 is moved in two orthogonal directions (x, y) by a pair of linear actuators 182, 184 . The linear actuators are computer controlled so that the position of the focal zone of the HIFU transducer 180 is moved as desired   vertically in y direction and laterally in the x direction.  Thus, the HIFU transducer 180 move  closer  to  center of the circular slice (unit volume)  of the treatment volume by moving the HIFU transducer 180  horizontally   from the left ( i.e., from the boundary of negative x direction) toward  to the center of  slice circle, and  from the right (i.e., from  the boundary of positive x direction) toward the center of the slice). 
Regarding the motivation statement, the same motivation statement  applied in claim 1 above also applied here.  

Regarding  claim 14, the combination of Cain and Darlington teaches the limitation of 7, but fails to teach the limitation of calim14.
On the other hand Darlington  teaches the plurality of treatment volumes with the ultrasound therapy system beginning with a first treatment volume positioned at a first lateral extreme of the target tissue volume and progressing through the plurality of treatment volumes through a last treatment volume positioned at a second lateral extreme of the target tissue volume ([0077], [0082], [0089], Darlington specifically teaches the HIFU transducer and motors within the treatment device 150 are then activated such that a pattern of elemental treatment volumes is ablated to form the shell that surrounds or encapsulates the tissue volume or some other desired pattern of elemental treatment volumes. When creating elemental treatment volumes, the focal zone of the HIFU transducer may be continually moved until a treatment volume is ablated or the focal zone may be moved to discrete positions around the perimeter of the elemental treatment volumes and a HIFU signal applied to create the elemental treatment volumes).  
Regarding the motivation statement, the same motivation statement  applied in claim 1 above also applied here.  
Regarding  claim 15, the combination of Cain and Darlington teaches the limitation of 7, but fails to teach the limitation of calim15.

On the other hand Darlington  progressing through the plurality of treatment volumes to maximize a spatial distribution of successive treatments ([0082], [0084], Darlington specifically teaches the focal zone of the HIFU transducer 154 can be mechanically and/or electrically steered to ablate a number of elemental treatment volumes that are adjacently positioned to create a shell that surrounds or encapsulates a desired tissue volume. While holding the treatment device 150 steady at the desired location, and the focal zone of the HIFU transducer 154 is moved in such a way as to ablate a pattern of elemental treatment volumes in order to create a shell around the treatment volume. Maximize a spatial distribution of successive treatments is obtained by create a series of elemental treatment volumes in a shell, and treating the internal body tissues with HIFU signals).
Regarding the motivation statement, the same motivation statement  applied in claim 1 above also applied here.  
Regarding  claim 16, the combination of Cain and Darlington teaches the limitation of 1, but fails to teach the limitation of claim 16.
On the other hand Darlington  teaches the plurality of treatment volumes are column-shaped (Fig. 1A, [0049], [0064], [0077], [0080],  Darlington specifically teaches Fig.1A illustrates a tissue volume, such as a uterine fibroid 20, to be treated. Uterine fibroids may be irregularly shaped. Further the shape of the ablated shells is shown as being generally spherical in FIGS. 3J-3K, 4A-4B and 4C, it will be appreciated that other shapes, such as conical or double conical, ovoid (e.g., egg shaped), or rectangular could be used. The particular shape of the shell created may depend on the shape of the tissue volume to be treated and the ability of the equipment used to steer the focal zone of the HIFU. Thus,  the column-shaped  corresponds to the rectangular shaped).
Regarding the motivation statement, the same motivation statement  applied in claim 2 above also applied here.  
Regarding  claim 18, the combination of Cain and Darlington teaches the limitation of 13, but fails to teach the limitation of claim 18.

On the other hand Darlington  teaches  the plurality of treatment volumes arranged in radial layers (Figs. 4A-4B, [0075], [0077], Darlington specifically teaches Figs. 4A-4B show an alternative technique for creating an ablated shell 92 around a tissue volume that forms treatment volumes in a layer. Fig.4A shows  a plurality of  shells with different radius that form a spiral of treatment volumes), and wherein the plurality of treatment volumes are treated sequentially around the target tissue volume beginning in a center of the target tissue volume and radiating outwards in a spiral ([007], [0060], [0075], treatment volumes are placed in order to create the shell may be based on the type of tissue being treated, target volume of tissue is treated with HIFU by ablating a number of adjacent elemental treatment volumes (circular slice) to form "building blocks" used to treat the full target volume of tissue. As the focal zone is moved around the perimeter of the elemental treatment volume with velocity V, the entire cross-section of the elemental treatment volume is treated due to direct exposure to the HIFU beam).
Regarding the motivation statement, the same motivation statement  applied in claim 1 above also applied here.  
Regarding  claim 19, the combination of Cain and Darlington teaches the limitation of 16, but fails to teach the limitation of calim19.
On the other hand Darlington  teaches a radius of each of the plurality of treatment volumes is adjusted dynamically to match a boundary of the target tissue volume ([0081]-[0083], Darlington specifically teaches in case where the shell is symmetrical, the user can easily visualize its projected relationship to tumor boundaries as visualized with an imaging mechanism. The user need only manipulate the HIFU system so as to center an overlay of the projected shell within the image of the target tissue, expand the diameter of the shell to desired dimensions (e.g., just inside periphery of the tumor), and then hold the system stationary relative to the target tissue while the system automatically ablates the specified shell pattern).
Regarding the motivation statement, the same motivation statement  applied in claim 1 above also applied here.  

Regarding  claim 20, the combination of Cain and Darlington teaches the limitation of 16, but fails to teach the limitation of claim 20.

On the other hand Darlington  teaches a height of each of the plurality of treatment volumes is adjusted dynamically to match a boundary of the target tissue volume ([0081]-[0083], Darlington specifically teaches in case where the shell is symmetrical, the user can easily visualize its projected relationship to tumor boundaries as visualized with an imaging mechanism. The user need only manipulate the HIFU system so as to center an overlay of the projected shell within the image of the target tissue, expand the diameter of the shell to desired dimensions (e.g., just inside periphery of the tumor). As shown in Fig. 6C-6D, HIFU system move in both x and y direction. Thus, during the user manipulation the HIFU system  moves radially in the x- direction and vertically in the y- direction. Thus, HIFU system  moves vertical  to desired dimensions (e.g., just inside periphery of the tumor), and then hold the system stationary relative to the target tissue while the system automatically ablates the specified shell pattern).
Regarding the motivation statement, the same motivation statement  applied in claim 1 above also applied here.  

Regarding  claim 21, Cain teaches  initiating a cooling time between treatment ([0062], Thermal damage to the overlying and surrounding tissue can be prevented by using a prolonged cooling time between pulses).
 However, it is noted that Cain fail to teach “treatment volumes”, although  Cain teaches treatment area .
On the other hand Darlington  teaches treatment volumes (Figs. 3J-3K 4A-4B Darlington specifically teaches Figs. 3J-3K 4A-4B  ).
Regarding the motivation statement, the same motivation statement  applied in claim 1 above also applied here.  

8.         Claim 17 is  rejected   under 35 U.S.C. 103 as being unpatentable over Cain, 20130041293A1,  in view of  Darlington, US 20150273246 as applied to claim 1 above, and  further in view of P. Wu et al., (hereafter Wu), “Mechanism and dynamics of hydrodynamic-acoustic cavitation (HAC)”, published on 21 July 2018. 

Regarding claim 17, Cain teaches moving the cavitation bubble cloud through the first of the plurality of treatment volumes comprises electronically steering the cavitation bubble cloud ([0078] In an in-vivo scenario, the operator would start the treatment from low acoustic power settings and gradually increase power levels until a cavitation bubble cloud is imaged at the focal spot. Once a bubble cloud is created at the focus, treatment could then proceed at that power level, confining the bubble cloud to the location of the main beam. Thus, the cavitation bubble cloud  expands radially until it reaches the focal spot).
However, it is noted that Cain in view of  Darlington fail to teach  “steering the cavitation bubble cloud in a z-direction” 
 On the other hand Wu teaches steering the cavitation bubble cloud in a z-direction (page 91  right col. 1st paragraph Wu further teaches, the jet-ﬂow is mainly along x direction and assumed that the cavitation state variable is consistent in the z direction, when considering that the size of the water channel in z direction is much smaller than the size in x direction, furthermore, the jet-ﬂow is mainly along x direction and the size of the cavitation cloud in z direction is far less than the wavelength of the ultrasonic waves).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a standard procedure of expanding  the cavitation cloud in z direction taught by Wu into the combination  Cain and Darlington.
The suggestion/motivation for doing so would have been to maximize the propagation of the cavitation cloud  bubble by expanding  the cavitation cloud  bubble the in z- direction without interfering with the wavelength of the ultrasonic waves, this procedure is selected because the size of the cavitation cloud in z direction is far less than the wavelength of the ultrasonic waves. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793